MANN, Judge.
Appellant contends that his petition under Rule 1.850, F.R.C.P., 33 F.S.A., was *243erroneously denied without an evidentiary hearing. The petition alleges improper reception of a guilty plea. The record indicates that the trial judge asked a long and appropriate series of questions the answers to which indicate clearly that the appellant knowingly and intelligently entered a plea of guilty.
Oral argument is dispensed with as serving no useful purpose pursuant to Rule 3.10, subd. e, F.A.R., 32 F.S.A.
Affirmed.
HOBSON, A. C. J., and PIERCE, J., concur.